SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Appointment of New Head Ombudsman Rio de Janeiro, November 13, 2015 – Petróleo Brasileiro S.A. – Petrobras hereby announces that, its Board of Directors approved the appointment of Mário Vinícius Claussen Spinelli as the Company’s new Ombudsman General . As disclosed on May 15, 2015, the Company approved the restructuring of the Ombudsman General’s Office, including the appointment of a new Ombudsman General and the adoption of an independent complaints channel, whereby an outside company will be responsible for receiving complaints regarding the Company. The Board of Directors appointed the new Ombudsman General from a list of professionals pre-selected by Kom Ferry, a specialist executive headhunting firm. The names were analyzed by the Audit Committee and the Compensation and Succession Committee, who forwarded their recommendation to the Board of Directors. The selection process for Petrobras’ new Ombudsman General is part of a series of initiatives to strengthen and improve the Company’s governance. A Civil Engineer and Mathematician, with a master’s degree in Public Administration and a doctorate in Public Administration and Government from the Getulio Vargas Foundation (FGV), Mário Vinícius Claussen Spinelli, a civil servant with the Office of the Federal Controller General (CGU), has been exercising the post of Controller General in the state of Minas Gerais. He has held several positions in the CGU, including Secretary for Strategic Information and the Prevention of Corruption. He was also a member of the Board of Coaf and Controller General of the municipality of São Paulo, where he was responsible for restructuring the municipality’s Ombudsman General’s Office. He is also a university professor and developed two academic papers at FGV on the role of an ombudsman. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 13, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
